Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 1 of 7




          EXHIBIT A
          Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 2 of 7




                                isr,„                                                       Westem Wt3shin Owl Offic
                                                                                              6 TE    I 0 A vei
                                                                                                              )
                                HITS                                                                    S.3




 PHONE:   206-687-40.89   TOLL -FREE:   800-445:•5771   Fax:   206-587-4025 ww: www.nwirp.org




September 11, 2019


Jamal Whitehead
Schroeter Goldmark & Bender
810 Third Avenue, Suite 500
Seattle, WA 98104

          Re:     Nwauzor et al. v. The GEO Group, Inc., No. 17-cf-5769-RJB (W.D. Wash.)

Dear Mr. Whitehead,

        I have been retained by your firm to provide expert testimony regarding various aspects
of the U.S. immigration process. My opinions are found below as well as statements about my
qualifications, litigation background, and compensation.

            I.    QUALIFICATIONS

       I am familiar with the U.S. immigration process through my work as a staff attorney for
the Northwest Immigrant Rights Project ("NWIRP"), which is a non-profit organization that
provides direct representation to individuals who are applying for political asylum, family visas,
lawful status under the Violence Against Women Act, and naturalization or citizenship. NWIRP
also defends individuals who are placed in removal proceedings (deportation proceedings) and
provides legal orientation sessions to persons detained at the Northwest Detention Center
("NWDC") in Tacoma, Washington. Since 2006, I have served as Director of NWIRP's Asylum
Unit.

        In addition to my work with NWIRP, I serve as the Director of the Immigration Law
Clinic at the University of Washington School of Law. The Law Clinic represents low-income
individuals with a wide variety of immigration issues, including detained asylum-seekers,
appeals of removal orders, special immigrant juveniles seeking to adjust to lawful permanent
resident status, and complex naturalization applications and appeals.
       Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 3 of 7




Mr. Whitehead
September 11, 2019
Page 2


        I graduated from Harvard Law School and hold a certificate in refugee studies from the
University of Oxford. After law school, I clerked for the Honorable Marsha J. Pechman, U.S.
District Court Judge for the Western District of Washington, and worked as an associate at Gibbs
Houston Pauw, an immigration law firm, in Seattle, Washington.

       II.    FACTUAL BACKGROUND

        The GEO Group, Inc. ("GEO") owns and operates the NWDC in Tacoma, Washington,
which is a facility housing detainees who are the subject of civil immigration proceedings.
NWDC is a 1,500-bed facility, making it one of the largest immigration facilities in the United
States. Detained persons at NWDC await legal proceedings to determine whether they will be
deported or allowed to remain in the United States. These proceedings can sometimes take years
to conclude.

       In the meantime, many detained persons participate in the Voluntary Work Program
("VWP") at NWDC, performing various non-security functions at the facility.' The jobs
performed by VWP participants include work that is broadly classified as janitorial and
maintenance, kitchen, barber, and laundry.' GEO pays these detainees $1.00 a day for their labor
regardless of how many hours they actually work.'

       Plaintiffs argue that an employment relationship exists between GEO and the detained
persons taking part in the VWP, and that GEO's practice of paying subminimum wages to these
workers violates Washington's Minimum Wage Act ("MWA"), RCW 49.46 et seq.4

       III.    OPINIONS

        Generally, the U.S. government may not remove a noncitizen who is present in the
United States without a removal order. There are several ways that the U.S. government may
obtain a removal order, but detainees at the NWDC usually either have an active removal
proceeding under 8 U.S.C. § 1229a, or already have a final order of removal from an earlier

    First Am. Compl., TIT 4.2-4.7.
2
    Id. at IN 4.4-4.5.
3
    Id. at ¶ 4.7.
4
    Id. at In 4.2-4.12, 6.1-6.4.
      Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 4 of 7




Mr. Whitehead
September 11, 2019
Page 3


proceeding. An individual may be placed in a removal proceeding by the U.S. government upon
the filing of a "Notice to Appear" with an Immigration Court, such as the Tacoma Immigration
Court which is housed at the NWDC. See 8 U.S.C. § 1229(a).

       In a removal proceeding, a noncitizen has the right to contest the charges of removability
and seek any relevant relief from removal for which he or she may be eligible. In the event of an
adverse decision before the immigration court, the detainee may seek administrative review at
the Board of Immigration Appeals ("BIA"), which may grant relief in its own right, remand the
case back to the immigration court, or dismiss the appeal. If the detainee loses at the BIA, he or
she may file a Petition for Review before the appropriate U.S. Court of Appeals pursuant to
8 U.S.C. § 1252(a)(1). The Court of Appeals has authority to grant a stay of removal upon a
motion by the detainee. See Nken v. Holder, 556 U.S. 418 (2009). Additionally, in cases where
the immigration court grants lasting relief to a noncitizen, the Department of Homeland Security
may appeal the grant of relief to the Board of Immigration Appeals.

        Detention at NWDC may not be punitive, and thus differs from detention following
conviction of a crime. See Wong Wing v. United States, 163 U.S. 228 (1896). Detainees at the
NWDC come from a variety of different backgrounds. Some entered without being admitted,
others lawfully entered and overstayed their visas. Detainees also include lawful permanent
residents or other persons with lawful status whom the government asserts are subject to removal
from the United States. Additionally, there are asylum-seekers detained at the NWDC who
lawfully presented themselves at the border to apply for asylum. Also present at NWDC are
individuals who already have a removal order, but who the government may not remove due to a
pending appeal from an Immigration Judge removal proceeding, or a pending asylum-related5
protection claim.

       Immigration Court removal proceedings include two types of hearings: master calendar
hearings and individual calendar hearings. Master calendar hearings are similar to arraignments
and generally have 20-35 individuals. At the master calendar, some detainees may not oppose
removal and may receive a final removal order at their initial hearing. Others may request


5   "Asylum-related" includes both asylum under 8 U.S.C. § 1158, as well as withholding of
    removal under 8 U.S.C. § 1253(b)(3) and protection pursuant to the Convention Against
    Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, 8 C.F.R.
    §§ 208.18, 1208.18.
       Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 5 of 7




Mr. Whitehead
September 11, 2019
Page 4


continuances to obtain counsel or locate supporting documents for their case. When a case is
ready for a final hearing, the Immigration Judge will set the case to an individual calendar
hearing. These hearings may be so that the detainee may contest the charge of removal or may be
for the detainee to seek a decision on an application for lasting relief from removal.

        According to data gathered by the Transactional Records Access Clearinghouse6
("TRAC"), the government sought to remove detainees at the NWDC on the basis of a criminal
ground of removal in only 10,7% of the cases at the Tacoma Immigration Court in FY2019.7 In
the remaining cases, the government was not relying on any prior criminal conviction as the
basis for seeking to remove the detainee from the United States.

       Figures from TRAC establish that individuals in removal proceedings at the Tacoma
Immigration Court obtained relief in 23.7% of all cases in FY2019.8 This includes both grants of
permanent relief, such as permanent residence and asylum-related protections, as well as cases
where the charges of removal were dismissed for other reasons, resulting in the release of the
detainee.

        Detainees at the NWDC may or may not be authorized to work lawfully in the United
States. As previously noted, some detainees are lawful permanent residents ("LPR") who are
detained while their removal proceedings are pending. An LPR is authorized to work in the
United States incident to status and does not need to seek an Employment Authorization
Document ("EAD") from the U.S. government, including when they are detained and
challenging removal. 8 C.F.R. § 274a.12(a)(1). Additionally, many detainees at the NWDC who
are seeking lasting relief from removal are eligible to apply for an EAD based on their pending
relief application. See generally 8 C.F.R. § 274a.12(c)(8), (9), (10).




6
    TRAC is a data gathering, data research, and data distribution organization at Syracuse
    University, which obtains and publishes statistics relating to Immigration Court cases and
    processing. TRAC may be accessed at https://trae.s'r.edu/.
7
    lutps://trac.svredutaptools/immigration/chames/deport lilinu charme.php, accessed on Sept.
    10, 2019.
    https://trac.svr.edu/phptools/immigration/court backlog/deport outcome chare,e.php,
    accessed Sept. 10, 2019.
       Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 6 of 7




Mr. Whitehead
September 11, 2019
Page 5


         A noncitizen may seek an EAD by filing Form 1-765 with USCIS and paying the
appropriate filing fee (presently, $410), although for some categories of applications the fee is
waived. The form must be completed in English, and if an interpreter is used, the interpreter must
also fill out a section of the form and sign to indicate that the interpretation provided was true
and correct. An applicant must include passport photos as well as photocopies of relevant
documentation establishing that they have a pending application that qualifies for a work permit.
Work permit applications in almost all eligibility categories are taking many months to
adjudicate, with the current exception of initial asylum-based work permits. Detainees without
attorneys may find it difficult to complete this process, particularly if English is not their first
language.

        As a practical matter, in my experience very few detainees ever apply for work
authorization while detained because they are not able to work outside the NWDC. Additionally,
as noted below, some detainees are not likely to receive a decision on their EAD application until
after their immigration case is concluded.

       Removal proceedings before the Tacoma Immigration Court take, on average, 111 days to
be completed by the Immigration Court.9 Importantly, however, this figure does not include any
administrative appeals or judicial review. If there is an appeal by either side, the case will
continue until it is resolved either by the Board of Immigration Appeals or the relevant U.S,
Court of Appeals.

        While the removal proceedings are ongoing, detainees l° may seek a bond hearing. At the
bond hearing, detainees may establish eligibility for release if they can demonstrate that they are
not a danger to the community or a flight risk." See Matter of Patel, 15 I. & N. Dec. 666 (BIA
1972). Generally, however, a detainee may only have one bond hearing absent a showing of
changed circumstances. See 8 C.F.R. § 1003.19(e). In FY 2019, there were 2,668 bond hearings


9
     haps://irac.syreci Lilphploo Isiimmigra t on/court backlogtcourtj,roctirtre o u (corn e.p hp.
     accessed Sept. 10, 2019.
10
     Certain classes of detainees, however, are ineligible to be released on bond. For example, the
     statute does not provide a bond hearing for certain individuals who are alleged to be
     removable based on criminal convictions. 8 U.S.C. § 1226(c).
11
     In cases of prolonged detention, the burden may shift to ICE to show that detention is
     necessary.
        Case 3:17-cv-05769-RJB Document 220-1 Filed 01/02/20 Page 7 of 7




Mr. Whitehead
September 11, 2019
Page 6


in Tacoma.12 Bond was granted in 1,181 (44%) of those cases, and the average bond was
$15,000.'3 Bond was denied, so that the person was held in detention without any opportunity for
release on bond, in 1487 (56%) of cases.14 If a detainee is not released on bond, the only other
avenues to seek release from detention are for the U.S. government to voluntarily release the
individual, for example on an order of supervision or parole. A small number of detainees
succeed in challenging the legality of their detention by filing a writ of habeas corpus before a
U.S. District Court.

        IV.    PRIOR TESTIMONY

        To the best of my recollection, I have not testified nor submitted declarations in any cases
in the last four years, except for cases where I have been counsel or co-counsel.

        V.     COMPENSATION

         I do not charge for my time as an attorney at NWIRP. However, when we prevail in
litigation, we may seek attorney's fees. I recently sought and obtained fees of $450 an hour,
which I believe to be at or under the market rate for an immigration attorney with my level of
experience. I relied both on reports of other attorneys in the field as well as the Laffey Matrix to
arrive at this conclusion. I am working on this matter at the rate of $450 per hour.

       I reserve the right to modify or supplement this report if I learn of additional material or
information that impacts my analysis.
                                              Sincerely,




                                               Christopher Strawn




12
    https://trac.svr.edu/uhptools/irnmieration/bond/, accessed Sept. 11, 2019.
13 Id.
14 Id.
